*902Judgment of the County Court of Nassau county unanimously affirmed, with costs. The writing, Exhibit 2, contained fully, if somewhat crudely expressed, an agreement on the part of the owner to sell and of the purchaser to buy the property described therein. It was signed by both parties (on the part of the defendant by a clerk, but ratified subsequently by defendant) and was an enforcible agreement. (Wertheimer v. Boehm, 241 N. Y. 575.) The plaintiff had, therefore, earned his commissions whether the purchaser failed or refused to consummate the contract on his part for any reason in no way attributable to the broker. (Gilder v. Davis, 137 N. Y. 504, 506; Smith v. Peyrot, 201 id. 210, 214.) Present —¡ Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ.